Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al. (US 9,001,178) in view of Shannon et al. (US 2008/0092173) in view of Yoo et al. (US 2015/0020102).

Regarding claims 1, 8, and 15 Leske discloses a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for managing a virtual studio, the method comprising: 
obtaining a plurality of single data streams from a plurality content contributors (See Col 10 line 20-Col 11 line 30 receiving audio/video streams from participant devices);

generating the composite data stream by, selecting multiple of the plurality of single data streams in accordance with a layout specified in the request (See Fig 2 and Col 12 line 50-67), and generating signaling information to be used to construct the composite data stream by stitching together the multiple single data streams in accordance with the layout (See Fig 7, Fig 8 and Col 24 line 5-30 composite multimedia stream); 
receiving an access request from an end user for accessing the composite data stream; and delivering the composite data stream to the end user in response to the access request (See Col 15 line 5-Col 16 line 20 receiving a request to broadcast the multimedia conference and providing the composite multimedia stream to the requesting viewer/participant devices).
Furthermore regarding claim 15, Leske discloses a content contributer interface manager; a user interface manager; and a composite data stream generator; and a compositer data stream distributor (See the respective functions above where the “components” are here interpreted as the instructions the when executed by a processor facilitate the steps above, see Col 30 line 1-55 and Col 9 line 50-67) and Leske further discloses using a portion of a single data stream (Leske Fig 7, Fig 8 and Col 15 line 55-Col 16 line 20, generating the composite 
Leske does not explicitly disclose receiving a request, from a composite content producer via a publicly accessible network connection, to create a composite data stream associated with a virtual room in the virtual studio and generating, based on the request, the composite data stream.
Shannon discloses that it was known to receive a request to generate a user interface in a specified layout based on a request to display composite content in a display screen in a requested layout (See Figs 8-9 and [0094-0096] specifying modules, module content, and positioning modules in an interface.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Leske with the known methods of Shannon to allow a composite content producer user to request generating a composite data stream for a virtual room such as a video conference room in a specific layout predictably resulting in receiving a request, from a composite content producer via a publicly accessible network connection, to create a composite data stream associated with a virtual room in the virtual studio and generating, based on the request, the composite data stream by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing users to create video conferencing rooms with a specific layout.
Leske and Shanon do not explicitly disclose selecting multiple of the plurality of single data streams in accordance with a layout specified in the request and a portion from each of 
Yoo discloses that it was known to select portions from each of multiple single data streams, wherein the selected portions from the selected multiple single data streams are to be included in a composite stream (See [0085] receiving a plurality of broadcast channel streams from a broadcast server.  See [0069] and [0104] multichannel guide providing server may include the single combined video stream, a plurality of audio streams, and or additional metadata.  For example single video streams, plurality of audio streams and additional metadata reads on portions.  See [0111-0112] selecting, for example, based on rankings a plurality of broadcast channel streams to be included in a multi-channel guide stream.) and further discloses stitching together the selected portions of the multiple single data streams in accordance with the layout (See [0062] a variety of templates are used to determine a display position and size of each broadcast channel stream in a multichannel guide stream. See [0069] Video stream combination unit stiches together the received broadcast channel streams according to multi-channel guide configuration information from a preset template.  Furthermore, see [0069] combining a multi-channel guide stream, audio streams and additional metadata into a transport stream reads on stitching together the selected portions. ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Leske with the known methods of Yoo predictably resulting in selecting multiple of the plurality of single data streams in accordance 

	
Regarding claim 2, 9, and 16, Leske Shannon Yoo disclose the method of claim 1, wherein the layout specifies a spatial arrangement of the selected multiple single data streams in the composite data stream (See Shannon Figs 8-9 and [0094-0096] specifying modules, module content, and positioning modules in an interface).  

Regarding claim 3, 10, and 17, Leske Shannon and Yoo disclose the method of claim 1, wherein at least a portion of each of the selected multiple single data streams is to be visualized in the composite data stream simultaneously according to the layout (See Leske Fig 7 and 8).  

Regarding claim 4, 11, and 18, Leske Shannon and Yoo disclose the method of claim 1, wherein the request further specifies, with respect to each of the multiple single data streams, a track of the single data stream to be incorporated into the composite data stream (See Leske .

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al. (US 9,001,178) in view of Shannon et al. (US 2008/0092173) in view of Yoo et al. (US 2015/0020102) and further in view of Fulay et al. (US 9,013,539).

Regarding claim 5, 12 Leske Shannon and Yoo disclose the method of claim 1, but do not explicitly disclose further comprising: announcing the composite data stream associated with the virtual room to one or more end users participating in the virtual room.
Fulay discloses that it was known to announce a video conferencing session to one or more users participating in the video conferencing session (See Fig 4, Fig 5 and See Col 5 line 50-67, See Col 6 line 15-40 ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Leske with the known methods of Fulay predictably resulting in announcing the composite data stream associated with the virtual room to one or more end users participating in the virtual room by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing users to be notified when a video conferencing session is available.

	
s 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al. (US 9,001,178) in view of Shannon et al. (US 2008/0092173) in view of Yoo et al. (US 2015/0020102) and further in view of Shah et al. (US 2007/0263825).

Regarding claim 6, 13 Leske Shannon and Yoo disclose the method of claim 1, but do note explicitly disclose further comprising analyzing the access request from the end user to identify a desired schedule specified for the access; and generating scheduling information based on the desired schedule. 
Shah discloses that it was known to identify a desired schedule specified for access and generating scheduling information based on the desired schedule (See [0006]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Leske further with the known methods of Shah predictably resulting in comprising analyzing the access request from the end user to identify a desired schedule specified for the access; and generating scheduling information based on the desired schedule by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring that a scheduled conference begins on time as suggested by Shah.

Regarding claim 7, 14 Leske Shannon Yoo and Shah further disclose the method of claim 6, wherein the step of delivering is performed in accordance with the scheduling information (See Shah [0006]).  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al. (US 9,001,178) in view of Shannon et al. (US 2008/0092173) in view of Yoo et al. (US 2015/0020102) in view of Fulay et al. (US 9,013,539) and further in view of Shah et al. (US 2007/0263825).

Regarding claim 19, Leske Shannon and Yoo disclose the method of claim 1, but do not explicitly disclose further comprising: announcing the composite data stream associated with the virtual room to one or more end users participating in the virtual room.
Fulay discloses that it was known to announce a video conferencing session to one or more users participating in the video conferencing session (See Fig 4, Fig 5 and See Col 5 line 50-67, See Col 6 line 15-40 ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Leske with the known methods of Fulay predictably resulting in announcing the composite data stream associated with the virtual room to one or more end users participating in the virtual room by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing users to be notified when a video conferencing session is available.
Leske and Shannon not explicitly disclose further comprising analyzing the access request from the end user to identify a desired schedule specified for the access; and generating scheduling information based on the desired schedule. 

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Leske further with the known methods of Shah predictably resulting in comprising analyzing the access request from the end user to identify a desired schedule specified for the access; and generating scheduling information based on the desired schedule by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring that a scheduled conference begins on time as suggested by Shah.

Regarding claim 20 Leske Shannon Yoo Fulay and Shah further disclose the method of claim 6, wherein the step of delivering is performed in accordance with the scheduling information (See Shah [0006]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425